DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sowa et al. (JP 2014195128).
As to claim 1, Sowa’s figure 4 shows a comparator circuit comprising: a rising edge decode circuit (21) having first and second rising edge inputs and a rising edge output (V1), the first rising edge input coupled to an input voltage terminal (Vin), the second rising edge input coupled to a reference voltage terminal (Vref), and the rising edge output providing a rising edge decode signal indicating the input signal transitioned from being smaller than the reference voltage signal to being larger than the reference voltage signal; a falling edge decode circuit (2) having first and second falling edge inputs and a falling edge output, the first falling edge input coupled to the input voltage terminal, the second rising edge input coupled to the reference voltage terminal, and the falling edge output providing a falling edge decode signal indicating the input signal transitioned from being larger than the reference voltage signal to being smaller than the reference voltage signal; and a decode logic circuit (13) having first and second logic inputs (Set and Reset) and a comparator output (Vout), the first logic input coupled to the rising edge output, the second logic input coupled to the falling edge output, and the comparator output configured to provide a digital output signal in response to the rising edge decode signal and the falling edge decode signal. 
As to claim 9, figure 2 shows that the second rising edge input of rising edge decode circuit (11) is configured to receive an upper reference voltage signal (Vref1) and the second rising edge input of the falling edge decode circuit (12) is configured to receive a lower reference voltage signal (Vref2). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sowa et al. (JP 2014195128) in view of Colbeck (US 7592844).
As to claim 2, Sowa’s figure shows that the decode logic circuit includes: a latch (13) having set and reset inputs and a latch output, the set input coupled to the first logic input, the reset input coupled to the second logic input, and the latch output coupled to the comparator output.  Figure 1 fails to show a switch control circuit connected as claimed.  However, Colbeck’s figure 2 shows a similar circuit having plurality of logic circuits (42, 43, 46 and 47) are optionally coupled in parallel to the outputs of first and second comparator circuits (40 and 41) to provide desired output logic signals.  Therefore, it would have been obvious to one having ordinary skill in the art to further add plurality of additional logic circuits coupled to the outputs of Sowa et al.’s first and second comparators for the purpose of providing a plurality of logic output signals (to additional loads).  An outputs of the added logic circuits provides the claimed first and second switch control outputs.  The modified Sowa et al.’s figure 1 further shows that the first switch control input coupled to the set input, and the second switch control input coupled to the reset input. 
As to claim 10, the modified Sowa et al.’s figure shows that the switch control circuit having first to fourth switch control outputs (when the number of additional logic circuit is more than three) connected as claimed.

Claims 3, 4, 7, 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sowa et al. in view of Colbeck (US 7592844), Figueiredo et al. (US 8610422) and Hazucha et al. (US 8710869).
As to claim 3, the modified Sowa et al.’s figure fails to show the detail of comparators 11 and 12 as claimed.  However, Figueiredo et al.’s figure 4 shows a high response time and low power consumption comparator.  Therefore, it would have been obvious to one having ordinary skill in the art to use Figueiredo et al.’s comparator for each of Sowa et al.’s comparators for the purpose of reducing power consumption.  Hazucha et al.’s figure 4 further shows a comparator circuit comprising capacitor 420 connected in parallel with tail current source 405 in order to operating the circuit in wide frequency range.  Therefore, it would have been obvious to one having ordinary skill in the art to further add capacitor coupled in parallel with Figueiredo et al.’s current source (426) for the purpose of improving operating frequency range.  Therefore, the modified Sowa et al.’s figure shows that: the rising edge decode circuit (the modified comparator 11) includes: a first transistor (Figueiredo’s 260A) having a first control terminal and first and second transistor current terminals, the first control terminal coupled to the input voltage terminal; a second transistor (Figueiredo’s 260B) having a second control terminal and third and fourth transistor current terminals, the second control terminal coupled to the reference voltage terminal, the third transistor current terminal coupled to the set input, and the fourth transistor current terminal coupled to the second transistor current terminal; a third transistor (one of Figueiredo’s mirror connected transistors) coupled between a power supply terminal and the first transistor current terminal; a fourth transistor (the other one of Figueiredo’s mirror connected transistors) coupled between the power supply terminal and the third transistor current terminal, wherein the third and fourth transistors form a current mirror; a switch (Figueiredo’s 416, col. 4, lines 55-58) coupled between the second transistor current terminal and ground; and a capacitor (Hazucha et al.’s 420) coupled between the second transistor current terminal and ground.  
As to claim 4, the modified Sowa et al.’s figure fails to show that the type of transistors in comparator 2 are opposite to the type of transistors shown in the modified comparator 11 or Figueiredo’s transistors.  However, Colbeck’s figures 1 and 2 shows that comparators having opposite transistor types are respectively used in comparators 40 and 41 shown in figure 4.  Therefore, it would have been obvious to use the modified Figueiredo’s comparator with opposite transistor types for Sowa et al.’s second comparator 12 for the purpose of providing more precise compared signals.  Therefore the modified Sowa et al.’s circuit further shows the fifth to eight transistors (Figueiredo’s transistors in 214 with opposite types), a second switch (Figueiredo’s 416 with opposite type) and a second capacitor (Hazucha et al.’s capacitor) connected as claimed.  
As to claim 7, the modified Sowa et al.’s figure shows that closing the first and second switches sets the voltages across the first and second capacitors, respectively, to known values.
As to claim 8, the modified Sowa et al’s figure shows that the reference voltage signal is a DC voltage.
As to claim 16, the modified Sowa et al.’s figure shows that the upper reference voltage signal and lower reference voltage signal are DC voltages.


Claims 17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Figueiredo et al. (US 8610422) in view of Hazucha et al. (US 8710869).
As to claim 17, Figueiredo et al.’s figure 4 shows a comparator circuit comprising: a first transistor (260A) having a first control terminal and first and second transistor current terminals, the first control terminal configured to receive an input signal (Vin+); a second transistor (260B) having a second control terminal and third and fourth transistor current terminals, the second control terminal configured to receive a reference voltage signal (Vin-), the third transistor current terminal coupled to an output terminal, and the fourth transistor current terminal coupled to the second transistor current terminal; a third transistor (left transistor in the mirror connected transistors) coupled between a power supply terminal (VDD) and the first transistor current terminal; a fourth transistor (right transistor in the mirror connected transistors) a coupled between the power supply terminal and the third transistor current terminal, wherein the third and fourth transistors form a current mirror; a switch (416, col.4, lines 55-58) coupled between the second transistor current terminal and ground.  The figure fails to show; and a capacitor coupled between the second transistor current terminal and ground.   However, Hazucha et al.’s figure 4 further shows a comparator circuit comprising capacitor 420 connected in parallel with tail current source 405 in order to operating the circuit in wide frequency range.  Therefore, it would have been obvious to one having ordinary skill in the art to further add capacitor coupled in parallel with Figueiredo et al.’s current source (426) for the purpose of improving operating frequency range.
As to claim 19, the modified Figueiredo et al.’s figure shows that the switch closing sets the voltage across the capacitor to a known value. 
As to claim 20, the modified Figueiredo et al.’s figure fails to show that the reference voltage signal is a DC voltage.  However, it would have been obvious to one having ordinary skill in the art to use Figueriredo et al.’s comparator to compare an input signal with a DC reference voltage signal for the purpose of providing more precise compared signal in a wide frequency range.

Allowable Subject Matter
Claims 5, 6, 11-15 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-QUAN TRA whose telephone number is (571)272-1755. The examiner can normally be reached Mon-Fri from 8:00 A.M.-5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUAN TRA/
Primary Examiner
Art Unit 2842